Citation Nr: 1826022	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease due to herbicide exposure.

2.  Entitlement to an initial compensable evaluation for shrapnel fragment wound scar of the right thigh.


REPRESENTATION

Appellant represented by:	Andrew L. Wenner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran's claims were remanded by the Board in April 2016.  Additional medical records were obtained and the Veteran was provided a new VA medical examination of his right thigh scar.  There has been substantial compliance with the April 2016 Board remand.  

VA medical records added to the claims file subsequent to a May 2017 supplemental statement of the case are either duplicates of VA treatment records previously considered or are not relevant to the issues currently on appeal.  

In February 2018, the Veteran perfected appeals regarding an earlier effective date for the award of service connection for PTSD, regarding an increased rating for PTSD, and regarding the claim for TDIU.  These issues have not yet been certified to the Board and are not ready for Board review at this time.  


FINDINGS OF FACT

1.  The Veteran has not received a diagnosis of ischemic heart disease and his current cardiac disability is unrelated to service.

2.  The Veteran's right thigh scar is stable, nontender, less than 39 square centimeters in area, and does not result in any limitation of function. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include ischemic heart disease, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for an initial compensable rating for a right thigh scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing.  Many of the Veteran's private treatment records have been obtained.  In May 2016, VA wrote to the Veteran requesting that he send VA copies of private medical records that he described at his hearing.  The letter also provided the Veteran an authorization form to fill out and send back so that VA could request copies of the private records directly from the medical provider.  The Veteran did not respond.  Consequently the Board will adjudicate the Veteran's claims based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Heart Disorder

The Veteran submitted his claim for service connection for ischemic heart disease in May 2011.  At his hearing the Veteran reported that he received heart treatment from VA and from the Stern Cardiovascular Clinic.  The Veteran stated that he would submit additional private medical records to VA.  As noted above, the Veteran has not submitted copies of these private medical records.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f) (2012). 

The Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  Therefore, assuming exposure to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  This includes ischemic heart disease.  Although ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309 (e), this term does not include hypertension.  See 38 C.F.R. § 3.309 (e), Note 2. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reveals that the Veteran has been diagnosed with hypertension and that he has had a mitral valve replacement.  The medical records also reveal that the Veteran has had atypical chest pains that have been attributed to noncardiac causes.  

Although the medical evidence of record shows that the Veteran has received a number of cardiac evaluations and that he has had a mitral valve replacement, he has never received a diagnosis of ischemic heart disease.  Private medical records dated from May 1998 to March 2003 indicate that ischemic heart disease was considered, but tests determined that the Veteran did not have ischemic heart disease.  Additionally, in November 2011 a VA physician reviewed the Veteran's medical history and opined that the Veteran does not have ischemic heart disease.  

The Board has considered the Veteran's statements that he has ischemic heart disease.  However, he is not competent to opine as to whether he has ischemic heart disease, as such a determination requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no competent evidence supporting the Veteran's assertion that he has ever had ischemic heart disease.

Based on the above the Board finds that the Veteran has never had ischemic heart disease and is thus not entitled to service connection for ischemic heart disease.  The Board recognizes that the Veteran has other cardiac disability, in particular a mitral valve disability.  However, the Veteran does not claim, and the record does not indicate, that any such cardiac disability developed until many years after discharge from service.  Furthermore the record does not indicate, that any such cardiac disability is related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a heart disorder, to include ischemic heart disease, is not warranted.  

III.  Scar

The September 2011 rating decision on appeal granted the Veteran service connection and a noncompensable rating for a right thigh shrapnel fragment wound scar.  The Veteran asserts that he is entitled to a compensable rating for his right thigh scar.  

On VA examination in July 2011 it was noted that the Veteran's right thigh scar was 6 cm by 0.6 cm in length and was diagonal in shape.  There was 0.4 cm of skin dimpling along the scar.  The scar was not painful and was not tender to touch.  

The Veteran received a diagnosis of well-healed shrapnel wound on VA examination in May 2013.  The Veteran wanted VA to fix the scar so that he could wear bathing trunks and shorts.  The examiner advised the Veteran that the scar was too old for revisions to be made.  The Veteran reported that the scar was numb and tingling.  He denied pain in the area.  The scar was noted to be stable.  Examination revealed a diagonal, linear scar on the right medial upper inner thigh.  It was the same color as the surrounding skin, mobile and pain-free.  The center was depressed 1 cm and the proximal area of the scar was 4.2 square cm.   

A July 2013 VA treatment record notes that the Veteran had a depressed scar on the right thigh.  The examiner reported that the Veteran's scar complaints were cosmetic and that there were no functional deficits.

At the November 2015 hearing the Veteran reported that the scar was the size of a grapefruit and that it is very numb and tender. 

On VA examination in July 2016 the examiner noted that the Veteran's right thigh scar was not painful or unstable.  Examination revealed a diagonal scar that was about 0.5 cm deep.  It was hyperpigmented, well-healed and was non tender to touch.  The approximate total area of the scar was 6 square cm.  The Veteran complained of numbness to light touch and pin prick in the scar area.  

The Board finds that the Veteran has not met the criteria for a compensable rating for the right thigh scar.  With regard to the Veteran's complaints of numbness and tingling, the Board notes that the Veteran is already receiving compensation for residuals of a shell fragment wound to the right thigh for symptoms other than the scar.  

In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); or scars, that are unstable or painful (10 percent disabling under Diagnostic Code 7804).  Additionally, Diagnostic Code 7805 provides for rating scars when there are any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04. 

In this case, the Veteran has not been shown to have a right thigh scar that is deep, that covers an area of 39 square centimeters or more, that is painful, that is unstable, or that has any other disabling effects.  The Board recognizes that at the hearing the Veteran stated that his scar is tender.  However, the Board finds that the other evidence of record is more probative.  None of the medical records indicate that the Veteran ever reported that his scar was tender or painful.  Both before and after his hearing the Veteran reported to VA scar examiners that his right thigh scar was non tender.  Consequently, the Veteran has not met the criteria for a compensable rating at any time since the grant of service connection and a compensable rating for a shrapnel fragment wound scar of the right thigh is not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to service connection for a heart disorder, to include ischemic heart disease, is denied.

Entitlement to an initial compensable evaluation for shrapnel fragment wound scar of the right thigh is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


